Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-4 and 6-8, the prior art of record does not teach or render obvious the limitations recited in claims 1, 6 and 8, when taken in the context of the claims as a whole, specific to performing a confirmation action on the first algorithm subprogram until the algorithm program is completed to be performed, the confirmation action comprising: for a j-th algorithm subprogram in the second storage resource, performing a judging step after determining the j-th algorithm subprogram in the second storage resource is completed, wherein, j>0; the judging step comprising: obtaining a second task configuration and determining whether an execution algorithm action is included in the second task configuration according to the second task configuration, if the execution algorithm action is not included in the second task configuration, not sending a pulse signal, monitoring the second task configuration until the execution algorithm action is included in the second task configuration; if the execution algorithm action is included in the second task configuration, sending a pulse signal to the first variable and increasing a value of the first variable by one, obtaining a second control instruction and determining whether a second set instruction is included in the second control instruction; if the second set instruction is included in the second control instruction, sending a second request to the second variable, receiving a second response and determining whether a signal in the second response is a second signal; if the instruction in the second response is the second signal, starting executing the (j+l)-th algorithm subprogram and setting j=j+1; if signal in the second response isn’t the second signal, pausing executing the (j+l)-th algorithm subprogram, monitoring the second variable and receiving the second response, and starting executing the (j+l)-th algorithm subprogram and setting j=j+l, after determining that the second signal is included in the second response.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 6 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
July 30, 2021